UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-05446 Intermediate Bond Fund of America (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: August 31 Date of reporting period: August 31, 2010 Kimberly S. Verdick Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders Intermediate Bond Fund of America [photo of shovels and digging forks in a wheelbarrow] Special feature A portfolio for changing times uSee page 4 Annual report for the year ended August 31, 2010 Intermediate Bond Fund of America® seeks to provide current income consistent with its maturity and quality standards described in the prospectus and preservation of capital. This fund is one of the 30 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 2.50%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended September 30, 2010 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 2.50% maximum sales charge* % % % *The maximum initial sales charge was 3.75% prior to November 1, 2006. The total annual fund operating expense ratio was 0.62% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 23 and 24 for details. The fund’s 30-day yield for Class A shares as of September 30, 2010, calculated in accordance with the Securities and Exchange Commission formula, was 1.20%. The fund’s distribution rate for Class A shares as of that date was 2.42%. Both reflect the 2.50% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on page 30. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: Strong investor demand and uncertain economic prospects lifted bond prices during the recent 12-month period. As a result, interest rates finished the fiscal year much lower than where they began, and most bond sectors posted healthy returns. For the 12 months ended August 31, 2010, Intermediate Bond Fund of America recorded a total return of 6.9%. For the same period, the unmanaged Barclays Capital U.S. Government/Credit 1–7 Years ex BBB Index returned 6.1%, while the Lipper Short-Intermediate Investment Grade Debt Funds Average (a peer group reference) gained 8.3%. The fund lagged its peer group for the year chiefly because its portfolio held a comparatively larger weighting in Treasuries and other highly rated bonds than did its peer group. Income is a key component of the fund’s total return. For the fiscal year, the fund paid monthly dividends totaling about 34 cents a share. This amounts to an income return of approximately 2.6% for shareholders. The larger portion of the total return came from the fund’s rising share price, which grew to $13.65 from $13.10. Bond market overview Trends in the U.S. economic recovery steered bond prices for much of the period, which began September 1, 2009. Signs of an economic rebound dominated the first seven months, giving a boost to higher risk, lower rated securities. Then in April, mounting concerns about the debt burdens of several European countries sparked a flight to quality that boosted U.S. Treasuries. That rally was bolstered during the summer months by emerging signs of decelerating growth in the United States. The Treasury rally helped lower rates throughout the bond market, as Treasuries frequently serve as a benchmark for other forms of debt. The scope of the rally was evident in the 10-year Treasury yield, which declined from 4.01% in early April to 2.47% by the end of August. [Remember: When a bond’s yield declines, its price rises and vice versa.] Also in August, the 2-year Treasury yield dipped to a record low of 0.47%. With short-term rates already close to zero, shorter maturity bonds had less room to rally. Consequently, intermediate and longer maturity Treasuries registered much better gains for the year. [Begin Sidebar] Results at a glance For periods ended August 31, 2010, with dividends reinvested Total returns Average annual total returns 1 year 5 years 10 years Lifetime (since 2/19/88) Intermediate Bond Fund of America (Class A shares) % Lipper Short-Intermediate Investment Grade Debt Funds Average* Barclays Capital U.S. Government/Credit 1–7 Years ex BBB Index† *Lipper averages do not reflect the effect of sales charges. † The Barclays Capital index is unmanaged, and its results do not reflect the effect of sales charges, commissions or expenses. [End Sidebar] [photo of shovels and digging forks in a wheelbarrow] [Begin Sidebar] In this report Special feature 4 A portfolio for changing times In this article, we take a closer look at how the portfolio counselors manage fund holdings with an eye to balancing returns and maintaining income over economic and market cycles. Contents 1 Letter to shareholders 3 The value of a long-term perspective 9 Summary investment portfolio 13 Financial statements 31 Board of trustees and other officers [End Sidebar] Among other sectors, credit quality played a discernible role, with lower rated bonds generally posting higher returns than top-quality bonds. Commercial mortgage-backed securities produced some of the highest returns, mainly due to a strong rebound early in the fiscal year. Corporate bonds also delivered impressive results, buoyed by steady investor demand for yield, sturdy balance sheets and strong profit growth, despite the economy. Mortgage-backed obligations fared well early on in the year when the Federal Reserve was actively buying these securities. However, investor interest waned later in the year as the sharp decline in rates raised the prospect of early prepayments due to mortgage refinancings, which lessened their appeal. Inside the portfolio Throughout the year, portfolio counselors carefully monitored developing economic and market conditions and made several adjustments to the fund’s blend of securities. Many of these adjustments were made with the expectation that this recovery would not prove as robust as those we have experienced in the past. Consequently, portfolio counselors sought to buffer the fund against adverse developments. Treasuries are a prime example. In the first half of the year, counselors increased the fund’s Treasury weighting to 44.3% from 37.7%. During that time, Treasuries generally lagged other sectors, as investors were more inclined to pursue higher yielding debt instruments. Portfolio counselors, however, were cautious about the recovery’s momentum and viewed a larger position in Treasuries as prudent given lingering economic uncertainties. This proved beneficial during the second half of the year when Treasuries rallied. As the rally continued, counselors trimmed the Treasury weighting to 41.2% by the end of August, but it remains the fund’s largest sector exposure. Corporate bonds have long held prominence in the fund’s portfolio. Over the past year, the fund’s weighting in this sector was largely unchanged, despite a significant increase in fund assets. Portfolio counselors sought to further diversify holdings in the sector by adding debt of brand name, multinational companies, some of which are domiciled in Europe. These additions were all U.S. dollar-denominated bonds that offered attractive levels of interest income. Mortgage-backed obligations also remain a significant presence in the fund. During the year, portfolio counselors reduced the exposure to privately originated mortgage-backed securities, while adding to government-backed mortgage obligations — mainly agency pass-through securities, which rose to 11.6% of assets from 9.6%. The net effect, however, was a modest reduction in mortgages overall, to 17.6% at year-end from 19.3% at the start of the year. To learn more about the importance of making portfolio adjustments over time, we invite you to read our feature article, “A portfolio for changing times,” which begins on page 4. Looking ahead The absolute low level of interest rates has been a topic of much discussion in the market and the media over the past year. At some point rates are likely to move higher, but given the considerable slack in the economy, low inflation and recent signs of weakness, we expect rate movements to be relatively modest over the near term. At the short end of the yield curve, interest rates are anchored by the resolve of the Federal Reserve to allow sufficient time for the economy to mend. Long-term interest rates, on the other hand, tend to fluctuate more broadly, but even there we believe increases are likely to be moderated by low inflation, sluggish growth and a continuing demand for yield. Given these conditions, intermediate-term bonds currently offer investors the opportunity to earn more income than that provided by money market funds or most short-term investments. Over time, they also tend to be less volatile than long-term debt. This combination of relative stability and income has made them a compelling option for many investors. With this in mind, our portfolio counselors manage the fund with an eye to protecting principal while delivering current income through various market cycles. Despite the fluctuations we have seen this past year, investor interest in bonds remains high. This is reflected in the strong fund flows for Intermediate Bond Fund of America. During the past year, net assets of the fund grew 28.5%, while the number of shareholder accounts climbed 19.1%. We take this opportunity to welcome new shareholders and hope you share our vision of the fund as a stabilizing element in your overall investment portfolio. Cordially, /s/ Paul G. Haaga, Jr. Paul G. Haaga, Jr. Vice Chairman of the Board /s/ John H. Smet John H. Smet President October 12, 2010 For current information about the fund, visit americanfunds.com. The value of a long-term perspective How a $10,000 investment has grown (for the period February 19, 1988, to August 31, 2010, with dividends reinvested) Fund results shown reflect deduction of the maximum sales charge of 2.50% on the $10,000 investment.1 Thus the net amount invested was $9,750.2 [begin mountain chart] Date Intermediate Bond Fund of America Barclays Capital U.S. Gvt/Credit 1–7 Years ex BBB Index3 Lipper Short-Intermediate Investment Grade Debt Funds Average4 Consumer Price Index5 2/19/1988 $ 8/31/1988 8/31/1989 8/31/1990 8/31/1991 8/31/1992 8/31/1993 8/31/1994 8/31/1995 8/31/1996 8/31/1997 8/31/1998 8/31/1999 8/31/2000 8/31/2001 8/31/2002 8/31/2003 8/31/2004 8/31/2005 8/31/2006 8/31/2007 8/31/2008 8/31/2009 8/31/2010 [end mountain chart] Year ended August 31 1As outlined in the prospectus, the sales charge is reduced for accounts (and aggregated investments) of $500,000 or more and is eliminated for purchases of $1 million or more. There is no sales charge on dividends or capital gain distributions that are reinvested in additional shares. 2The maximum initial sales charge was 4.75% prior to January 10, 2000, and 3.75% from that date until October 31, 2006. 3The market index is unmanaged, and its results include reinvested distributions but do not reflect the effect of sales charges, commissions or expenses. 4Calculated by Lipper. Results of the Lipper Short-Intermediate Investment Grade Debt Funds Average reflect fund expenses but do not reflect any applicable front-end sales charges. If any applicable front-end sales charges were included, results of the average would be lower. 5Computed from data supplied by the U.S. Department of Labor, Bureau of Labor Statistics. 6For the period February 19, 1988, through August 31, 1988. Past results are not predictive of results in future periods. The results shown are before taxes on fund distributions and sale of fund shares. Average annual total returns based on a $1,000 investment (for periods ended August 31, 2010)* 1 year 5 years 10 years Class A shares % % % *Assumes reinvestment of all distributions and payment of the maximum 2.50% sales charge. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 23 and 24 for details. [Begin Sidebar] A portfolio for changing times Accommodating change is a distinctive feature of active portfolio management. As such, it is an important part of Intermediate Bond Fund of America’s investment process. In this article, we take a closer look at how the portfolio counselors manage fund holdings with an eye to balancing returns and maintaining income over economic and market cycles. In the process, we hope that shareholders gain a better appreciation of the fund’s objective and the contribution it can make to a long-term investment strategy. [End Sidebar] [photo of a person's hands tying a small plant to a wooden stick] [photo of a plants being watered with a watering can] Financial stability requires flexibility During the past year, interest rates have declined to levels not seen in decades. This past summer alone, the 2-year Treasury yield touched an all-time low of 0.47%, 30-year mortgage rates reached record lows and a handful of high-quality corporations issued bonds at yields so low they made market history. Should interest rates rebound and rise meaningfully from current levels, many bonds presently outstanding could decrease in market value. Despite that concern, investors have continued to flock to fixed-income securities, seeking a measure of stability for their investment portfolios. Whether they achieve that stability in the long run may well rely on the active management of their individual bond holdings. Intermediate Bond Fund of America aims to provide an element of stability for its shareholders through its dual objective: current income consistent with its maturity and quality standards and preservation of capital. The fund’s focus on debt securities rated A or better, its intermediate maturity structure and its large variety of holdings are compositional factors that help to limit volatility over time. In addition, active management plays a vital role in meeting the fund’s objective and in delivering positive results over various market cycles. The fund’s portfolio counselors invest with a long-term view. That does not necessarily mean they have a rigid buy-and-hold mentality. Some investments may indeed be held in the portfolio until maturity. Other positions may be selected to help the fund weather particular market cycles or shifts in sentiment, or to take advantage of dislocations that expose new opportunities. In other instances, bonds may be sold prior to maturity to lock in exceptional gains for shareholders or because the securities no longer serve their original investment purpose. Over time, adjustments to the fund’s mix of securities are part of the portfolio’s vitality, helping to preserve shareholder principal and maintain current income. By adapting to market changes and keeping the fund focused on its objective, the counselors maintain the fund’s usefulness to shareholders’ investment strategies. They accomplish this through a combination of top-down and fundamental research. What shapes the big picture? In managing the fund, the portfolio counselors rely on the analyses of Capital Strategy Research (CSR) group, an affiliate of Capital Research and Management Company, the fund’s investment adviser. CSR’s investment professionals provide economic, accounting, political and quantitative research that interprets the broader trends shaping the direction of the market and, in so doing, helps counselors make better investment decisions. Their big-picture analysis is known as top-down research. Top-down research involves the study of macroeconomic factors and external forces, which are the key drivers of markets and affect the fundamental values of the bonds held in the portfolio. Among the many facets of this analysis are the strength and direction of the economy, the outlook for inflation and interest rates, the operations of the Federal Reserve, employment trends and the shape of the Treasury yield curve. As the broader economy moves through cycles of expansion and contraction, these forces interact and sway investor expectations, exerting a powerful influence on the market value of individual securities. [photo of a plant being prepared to be planted into the ground] [Begin Sidebar] Active management is one line of defense against rising rates and changing market conditions. [End Sidebar] Over the past several years, we have seen dramatic evidence of these forces at work. As the economy tumbled deeper into recession during 2008, interest rates declined rapidly, aided by the interventions of the Federal Reserve. The bond market itself endured substantial dislocations at the height of the financial crisis in late 2008, with Treasuries surging in value and corporate bonds declining. Since then, we have witnessed significant fluctuations in inflation expectations, the Treasury yield curve and bond yields throughout various sectors of the market. These fluctuations were largely catalyzed by hopeful signs of economic recovery in 2009 that gave way to bouts of sluggishness in 2010. With the help of CSR, the input of fixed-income analysts and our equity associates, portfolio counselors steered the fund through this recent period of vacillation and uncertainty with careful adjustments to the portfolio. These changes are primarily driven by determinations of how much investment risk is appropriate at any given time, based on prevailing and expected market conditions. When rebalancing the portfolio to accommodate shifting perceptions of risk, portfolio counselors must assess both individual securities and the overall portfolio. At the portfolio level, risks are represented in the credit quality mix, sector weightings and the aggregate maturity structure. At the individual security level, the type of debt, the issuer’s credit quality, a bond’s stated or implied maturity and provisions of the bond agreement can all affect its risk potential. Income and returns For many investors, preservation of capital is synonymous with stability. One way that bonds contribute to portfolio stability is through regular coupon (interest) payments. This income when reinvested is an important component of total return. During periods of market volatility, interest income can help to mitigate weakness in market prices. Consequently, the interest rate on a bond can also influence investment decisions, both at initial purchase and when adjusting portfolios. A bond’s interest rate is set at issuance and is typically determined by its underlying credit quality and stated maturity. Top-quality bonds, namely Treasuries, usually offer the lowest rates among comparable securities, reflecting their relative safety and risk-free credit profile. Bonds with different or greater potential risks, such as corporates, tend to have higher coupon rates. Maturity is also a factor, with short-term debt usually posting the lowest rates, while intermediate and long-term bonds generally bear increasingly higher rates. A bond’s interest rate is therefore reflective of its broader risk profile, particularly at the time of issuance. Over time, however, the interest rate environment changes in concert with economic momentum and investors’ willingness to hold riskier assets. Bonds purchased in a low interest rate environment, therefore, may not offer enough income to afford a buffer against declining prices when interest rates rise significantly. This is where active management can make a difference for shareholders. By continually adjusting the mix of securities in the fund’s portfolio — with attention to coupon, credit quality, maturity and the relative value of various sectors — portfolio counselors can help to limit the negative effects of rate changes and other external forces. A moderating objective Active management is one line of defense against rising rates and changing market conditions. Intermediate Bond Fund of America’s investment objectives also help to limit the effects of volatility over interest rate cycles. The moderating elements are its intermediate maturity focus and its high-quality debt. The maturity structure of the portfolio is geared to intermediate-term bonds, broadly defined as bonds that mature in three years out to seven years. Under normal market conditions, these bonds offer more interest income than comparably rated short-term debt and tend to be less volatile than comparably rated long-term debt. Importantly, the fund’s mandate provides considerable leeway within the intermediate spectrum. The fund’s maturity designation refers to the portfolio as a whole; from time to time, some individual holdings may have maturities that are slightly longer or shorter than intermediate term. This flexibility allows the portfolio counselors to respond to market changes by shortening or lengthening the portfolio’s overall maturity while maintaining an intermediate range. These adjustments can help to limit or increase the fund’s sensitivity to interest rate changes. [Begin Sidebar] Types of bonds The following is a list of the major sectors of the bond market in which the fund invests. Each of these sectors has defining characteristics as noted below. In adjusting the mix of these sectors over time, portfolio counselors can position the fund to better withstand market changes while adhering to the fund’s objective. U.S. Treasuries: These are direct obligations of the federal government and have the highest level of credit quality available. Debt maturities are available from three months out to 30 years. These are among the most widely held and most liquid securities, which make them ideal for active portfolio managers. Treasuries are also among the most sensitive to changes in the interest rate outlook and tend to serve as benchmarks for other debt instruments. Federal agencies — direct obligations: These are direct debt obligations of federal agencies with explicit or implied support of the government. Debt maturities are typically 10 years or shorter. The structure of these bonds tends to be relatively uncomplicated, as with most Treasuries. Credit quality is high because of federal backing, and yields tend to be only slightly higher than comparable Treasuries. Corporate bonds: These are debt instruments issued by public and private corporations. Debt maturities mainly range from one year out to 30 years, though a few are significantly longer. Credit quality runs the gamut from AAA (a handful) to below investment grade (BB and below), but the majority of these issues are rated A or BBB. Credit quality can also be very fluid over time. Many of these bonds are relatively complex, with restrictions and provisions in the bond agreements that directly affect their market value. Yields on these bonds are typically higher than on comparable Treasuries, agencies and mortgages. Mortgage-backed obligations: These include a wide variety of securities that are backed by pools of mortgage loans. Some are issued by private entities, mainly financial companies, but most are issued by federal agencies such as Ginnie Mae, Fannie Mae and Freddie Mac. The most common form, the “pass-through,” has mortgage payments made to a servicing agent, then passed on to bondholders, less an administrative fee. These bonds are more complicated than most due to the amortization of principal, which can fluctuate with interest rate changes. Mortgage-backed bonds are widely sought by institutional investors for their reliable income streams and the high credit quality of agency issuers. Asset-backed obligations: These bonds are structured much like mortgage-backed securities, except that they are collateralized by other debt obligations such as auto loans, credit card receivables and home equity loans. Most asset-backed securities have maturities of 10 years or shorter. Credit quality varies depending on the pools of loans backing the bonds, but most are rated investment grade (BBB or higher). [End Sidebar] [photo of three pair of rain boots] [Begin Sidebar] Who manages the fund [End Sidebar] [Begin Photo Caption] [photo of Mark Brett] Mark Brett Portfolio counselor 31 years of investment experience In addition to his responsibilities as portfolio counselor, Mark has extensive experience as an economist and is a member of our Capital Strategy Research group. [End Photo Caption] [Begin Photo Caption] [photo of David Hoag] David Hoag Portfolio counselor 22 years of investment experience David serves as an intermediate-term fixed-income counselor for the fund. He has wide-ranging experience managing investment-grade portfolios and a background in credit research. [End Photo Caption] [Begin Photo Caption] [photo of John Smet] John Smet Portfolio counselor and fund president 28 years of investment experience John has been with the fund for over 18 years and has extensive research and management experience in investment-grade fixed-income securities. [End Photo Caption] [Begin Sidebar] Successful investors must therefore pay careful attention to the currents of the economy and the financial markets and set a course that accommodates these currents if they hope to achieve their investment goals. [End Sidebar] Credit quality is also a contributing element to stability over time. Intermediate Bond Fund of America invests solely in investment-grade bonds (rated BBB and above), but can hold no more than 10% of portfolio assets in bonds rated BBB. Its largest concentration is in the two highest rating categories. Securities in these categories tend to retain more of their value over full economic cycles, because the ability of top-quality issuers to service their debt is seldom in doubt. These bonds also tend to be more liquid during periods of market stress — another benefit of actively managed portfolios. Even with these advantages, the research of our fixed-income analysts is crucial, especially during periods of market turbulence. The fortunes of individual companies can fluctuate over time, but the credit research of our analysts helps to identify those companies that are best positioned to maintain credit quality in the face of economic or industry-related challenges. Similarly, our mortgage and asset-backed analysts help identify the specific bond issues that they believe are most appropriate, given developing market conditions. Embracing change Change is an inevitable part of our lives. How we respond to it can mean the difference between thriving and merely scraping by. This is particularly true of investing. Financial markets fluctuate constantly, and in the process, opportunities may suddenly surface or quickly evaporate. Successful investors must therefore pay careful attention to the currents of the economy and the financial markets and set a course that accommodates these currents if they hope to achieve their investment goals. Intermediate Bond Fund of America can help by offering relative stability over the long-term through its actively managed portfolio of high-quality, intermediate bonds. n Summary investment portfolio August 31, 2010 The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund’s principal holdings. See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Investment mix by security type Percent of net assets U.S. Treasury bonds & notes 41.2 % Corporate bonds & notes Mortgage-backed obligations Federal agency bonds & notes Bonds & notes of governments & government agencies outside the U.S. Other securities Short-term securities & other assets less liabilities [end pie chart] Quality breakdown* Percent of net assets U.S. government obligations† 46.7 % Federal agencies Aaa/AAA Aa/AA A/A Baa/BBB Unrated Short-term securities & other assets less liabilities *Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody's, Standard & Poor's and/or Fitch as an indication of an issuer's creditworthiness.If agency ratings differ, securities are put in the highest category consistent with fund investment policies.When securities have not been rated by a rating agency (included in "unrated" above), the investment adviser performs its own credit analysis and assigns comparable ratings that are used for compliance with fund investment policies.The ratings are not covered by the Report of Independent Registered Public Accounting Firm. †These securities are guaranteed by the full faith and credit of the United States government. Principal Percent amount Value of net Bonds & notes- 92.58% ) ) assets U.S. Treasury bonds & notes- 41.22% U.S. Treasury: 4.875% 2011 $ $ 0.625% 2012 4.25% 2012 4.50% 2012 4.875% 2012 1.875% 2013 (1) 3.125% 2013 3.125% 2013 3.375% 2013 3.625% 2013 4.25% 2013 1.75% 2014 1.875% 2014 2.25% 2014 2.625% 2014 4.00% 2014 2.25% 2015 4.125% 2015 4.25% 2015 2.375% 2016 3.25% 2016 5.125% 2016 3.125% 2017 4.625% 2017 3.50% 2018 3.75% 2018 4.00% 2018 3.375% 2019 3.625% 2019 3.625% 2020 0.875%-8.75% 2011-2040 (1) Corporate bonds & notes-20.43% Financials- 6.63% Bank of America Corp. 3.70%-5.75% 2015-2017 Countrywide Financial Corp., Series B, 5.80% 2012 JPMorgan Chase & Co. 3.40%-4.891% 2013-2015 (2) Other securities Utilities- 2.21% Other securities Health care- 2.04% Other securities Telecommunication services- 1.98% Other securities Industrials- 1.93% General Electric Co. 5.00% 2013 General Electric Capital Corp., Series A, 5.625% 2017 Other securities Energy- 1.92% Other securities Consumer staples- 1.90% Other securities Consumer discretionary- 1.09% Other securities Other corporate bonds & notes- 0.73% Other securities Total corporate bonds & notes Mortgage-backed obligations-17.55% Federal agency mortgage-backed obligations(3)- 14.47% Fannie Mae: 4.50% 2024 4.00% 2025 4.00% 2025 4.50% 2025 6.00% 2038 0%-11.772% 2015-2047 (2) Government National Mortgage Assn.: 4.00% 2040 4.00% 2040 4.50% 2040 4.00%-4.50% 2039-2040 Freddie Mac 0%-7.50% 2016-2039 (2) Other securities Commercial mortgage-backed securities(3)- 2.28% Fannie Mae 4.491%-5.341% 2012 Other securities Other mortgage-backed securities(3)- 0.62% Bank of America 5.50% 2012 (4) Other securities Collateralized mortgage-backed obligations (privately originated)- 0.18% Other securities Total mortgage-backed obligations Federal agency bonds & notes- 7.94% Fannie Mae 1.75%-6.00% 2011-2015 Freddie Mac: 1.625% 2013 0.299%-2.50% 2011-2014 (2) Federal Home Loan Bank 1.125%-5.375% 2011-2016 United States Government Agency-Guaranteed (FDIC insured), JPMorgan Chase & Co. 0.787%-3.125% 2011-2012 (2) United States Government Agency-Guaranteed (FDIC insured), Bank of America Corp. 2.375%-3.125% 2012 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp. 1.625%-3.00% 2011-2012 Other securities Bonds & notes of governments & government agencies outside the U.S.- 3.67% Other securities Asset-backed obligations- 1.50% Other securities Municipals- 0.27% Other securities Total bonds & notes (cost: $8,327,307,000) Percent Value of net Preferred securities- 0.12% ) assets Other - 0.12% Other securities Total preferred securities (cost: $7,177,000) Principal Percent amount Value of net Short-term securities- 8.00% ) ) assets Straight-A Funding LLC 0.25%-0.27% due 11/3-11/18/2010 (4) Federal Home Loan Bank 0.16%-0.195% due 9/3-10/22/2010 U.S. Treasury Bills 0.15%-0.16% due 9/16-11/12/2010 General Electric Co. 0.20% due 9/1/2010 General Electric Capital Services, Inc. 0.25% due 10/27/2010 Bank of America Corp. 0.19%-0.25% due 9/8-10/25/2010 Fannie Mae 0.20%-0.42% due 12/1/2010-1/18/2011 Coca-Cola Co. 0.22% due 11/15-11/17/2010 (4) Google, Inc. 0.20%-0.23% due 10/6-10/26/2010 (4) Jupiter Securitization Co., LLC 0.26% due 10/19/2010 (4) NetJets Inc. 0.21% due 9/13/2010 (4) Merck & Co. Inc. 0.22% due 10/12/2010 (4) Freddie Mac 0.20%-0.33% due 9/15-11/30/2010 Other securities Total short-term securities (cost: $757,325,000) Total investment securities (cost: $9,091,809,000) Other assets less liabilities ) ) Net assets $ % "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio, including securities which were valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities was $5,371,000, which represented .06% of the net assets of the fund. The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Index-linked bond whose principal amount moves with a government retail price index. (2) Coupon rate may change periodically. (3) Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. (4) Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities, including those in "Other securities," was $1,210,757,000, which represented 12.80% of the net assets of the fund. See Notes to Financial Statements Financial statements Statement of assets and liabilities at August 31, 2010 (dollars in thousands) Assets: Investment securities, at value (cost: $9,091,809) $ Cash Receivables for: Sales of investments $ Sales of fund's shares Interest Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Dividends on fund's shares Investment advisory services Services provided by affiliates Trustees' deferred compensation Other 93 Net assets at August 31, 2010 $ Net assets consist of: Capital paid in on shares of beneficial interest $ Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets at August 31, 2010 $ (dollars and shares in thousands, except per-share amounts) Shares of beneficial interest issued and outstanding (no stated par value) - unlimited shares authorized (693,187 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 See Notes to Financial Statements Statement of operations for the year ended August 31, 2010 (dollars in thousands) Investment income: Income: Interest $ Fees and expenses*: Investment advisory services $ Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Trustees' compensation 89 Auditing and legal Custodian 44 State and local taxes 61 Other Total fees and expenses before reimbursement Less administrative services reimbursement 44 Total fees and expenses after reimbursement Net investment income Net realized gain and unrealized appreciation on investments: Net realized gain on investments Net unrealized appreciation on investments Net realized gain and unrealized appreciation on investments Net increase in net assets resulting from operations $ *Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Year ended August 31 Operations: Net investment income $ $ Net realized gain (loss) on investments ) Net unrealized appreciation on investments Net increase in net assets resulting from operations Dividends paid or accrued to shareholders from net investment income ) ) Net capital share transactions Total increase in net assets Net assets: Beginning of year End of year (including undistributed net investment income: $128 and $205, respectively) $ $ See Notes to Financial Statements Notes to financial statements 1. Organization Intermediate Bond Fund of America (the "fund") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund seeks to provide current income consistent with its maturity and quality standards described in the prospectus and preservation of capital. On November 24, 2009, shareholders approved a proposal to reorganize the fund from a Massachusetts business trust to a Delaware statutory trust. The reorganization is anticipated to be completed on November 1, 2010; however, the fund reserves the right to delay the implementation. Shareholders also approved amendments to the fund’s Investment Advisory and Service Agreement and amendments to and elimination of certain fundamental investment policies of the fund. The fund has 16 share classes consisting of five retail share classes, five 529 college savings plan share classes and six retirement plan share classes. The 529 college savings plan share classes (529-A, 529-B, 529-C, 529-E and 529-F-1) can be used to save for college education. The six retirement plan share classes (R-1, R-2, R-3, R-4, R-5 and R-6) are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 2.50% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C* None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C* None 1% for redemptions within one year of purchase None Class529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B, 529-B, C and 529-C shares of the fund are notavailable for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policiesdescribed below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. In the event a security is purchased with a delayed payment date, the fund will segregate liquid assets sufficient to meet its payment obligations. Dividend income is recognized on the ex-dividend date and interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) are allocated daily among the various share classes based on the relative value of their settled shares. Realized andunrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders – Dividends paid to shareholders are declared daily after the determination of the fund’s net investment income and are paid to shareholders monthly. Distributions paid to shareholders are recorded on the ex-dividend date. 3. Valuation The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines its net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or morepricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Municipal securities Standard inputs and, for certain distressed securities, cash flows or liquidation values using a net present value calculation based on inputs that include, but are not limited to, financial statements and debt contracts Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Some securities may be valued based on their effective maturity or average life, which may be shorter than the stated maturity. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described on the previous page for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund's board of trustees. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications –The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presentsthe fund’s valuation levels as of August 31, 2010 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Bonds & notes: U.S. Treasury bonds & notes $
